DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Wyrick (US 7927303), fails to disclose or make obvious a device as described in claim 1. Specifically, Wyrick teaches an injection pen with an actuating mechanism with a front casing (82; Fig. 9) and inner casing (31; Fig. 3) but fails to disclose or make obvious a baffle with two first through holes and two second through holes that surround the inner hole of the inner casing.
The closest prior art of record, Harrison et al (US 8343110), fails to disclose or make obvious a device as described in claim 1. Specifically, Harrison teaches an injection pen with a front casing (101; Fig. 2) and a rear casing (102) but fails to disclose or make obvious the other elements of each assembly, such as the connection rod, actuating portions, an end board, or resilient locking portions.
The closest prior art of record, Cowe et al (US 2016/0015896), fails to disclose or make obvious a device as described in claim 1. Specifically, Cowe teaches an injection pen (Figure 19) with a front casing (503) and a rear casing (504) but fails to disclose or make obvious any of the other elements of the actuating mechanism such as a connection rod, hooks, or actuating portions. 
The closest prior art of record, Aneas (US 2016/0331905), fails to disclose or make obvious a device as described in claim 1. Specifically, Aneas teaches an injection pen (Figure 3) with a front casing (10, Figure 1), an inner casing (4), a front spring (14), a rear casing (2), a driving casing (6), and a pushing rod (66), but fails to disclose or make obvious paired interlocking features such as engaging members, engaging hooks, and actuating portions as required by the claim.
The closest prior art of record, Yeh (US 2018/0078709), fails to disclose or make obvious a device as described in claim 1. Specifically, Yeh teaches an injection device (Figure 4) with a driving mechanism that includes a rear casing (6), a driving tube (30), an end board (50), and a pushing rod (81), 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claim 1. Claims 2-20 are allowed for incorporating all of the elements of the claim 1 due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783